      Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 1 of 27. PageID #: 134




                       UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF OHIO




                                                  )
 NATURAL ESSENTIALS INC.                          )    Case No. 5:21-cv-00823
                                                  )
                 Plaintiff,                       )    Judge John R. Adams
         v.                                       )
                                                  )    Magistrate Judge Kathleen B. Burke
 OLYMPIA SPORTS COMPANY, INC.                     )
                                                  )
                 Defendant.                       )
                                                  )


   OLYMPIA SPORTS, INC.’S MOTION TO TRANSFER VENUE TO THE UNITED
   STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

    Defendant Olympia Sports, Inc. (“Olympia”) brings this Motion to Transfer pursuant to 28

U.S.C. § 1404(a). Since April 9, 2021, Olympia and Defendant Natural Essentials Inc. (“Natural

Essentials”) have been litigating a lawsuit originally brought in the Supreme Court of the State of

New York, County of Putman, for wrongful repudiation of a purchase order.        Natural Essentials

quickly removed that New York state court action to the United States District Court for the

Southern District of New York (the “Southern District of New York”). Olympia respectfully

requests that the Court transfer this matter to the Southern District of New York for consolidation.

A memorandum in support of this motion is attached setting out the many factors that support

transfer of this action.




                                                 1
Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 2 of 27. PageID #: 135




                                       Respectfully submitted,

                                        s/ Richard D. Schuster
                                       Richard D. Schuster, Trial Attorney
                                       (0022813)
                                       VORYS, SATER, SEYMOUR & PEASE
                                       LLP
                                       52 East Gay Street
                                       Columbus, OH 43215
                                       Tel: (614) 464-5475
                                       Fax: (614) 719-4955
                                       rdschuster@vorys.com

                                       Counsel for Defendant




                                   2
       Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 3 of 27. PageID #: 136




                                         MEMORANDUM

  I.    BACKGROUND

    Olympia is a supplier of various goods including personal protective equipment (“PPE”).

During the pandemic, Olympia undertook several initiatives to provide PPE to customers like

Natural Essentials by sourcing the PPE from international manufacturers. Natural Essentials

executed a purchase order for PPE with Olympia, even though Natural Essentials understood that

the COVID-19 pandemic had drastically increased the world-wide demand for PPE, which strained

the supply chain and compromised shipments from manufacturers. The purchase order did not

contain a specific delivery date due to the state of the supply chain at the time. Despite Olympia’s

efforts, the PPE was delayed due to various circumstances beyond Olympia’s control, including

the manufacturer’s failure to ship the product when requested and the shipping crisis in the Suez

Canal. Instead of working towards an amicable solution, Natural Essentials repudiated the

purchase order and sent Olympia a flurry of letters requesting damages for the delayed product,

even though Natural Essentials was aware at all relevant times that the delays resulted from

circumstances beyond Olympia’s control.

    In light of the above, Olympia brought suit against Natural Essentials on April 9, 2021, in the

Supreme Court of the State of New York, County of Putman, for wrongfully repudiating the

purchase order. (See Notice with Summons, attached as Ex. A.) Relying on identical facts, Natural

Essentials filed suit in the United States District Court for the Northern District of Ohio (the

“Northern District of Ohio”) on April 19, 2021, with full knowledge of the action pending in New

York. (See Natural Essentials’ Compl.)




                                                 1
     Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 4 of 27. PageID #: 137




   On May 12, 2021, Olympia sent a letter to the Northern District of Ohio, later construed, and

filed as a motion, explaining that Olympia had previously filed an identical matter in New York.

(See May 12, 2021, Mot. for Ext.) In the letter, Olympia requested additional time to secure

counsel in the Northern District of Ohio. (See id.) The Court granted Olympia’s request, and

Olympia used the extension to pursue counsel and seek Natural Essentials’ cooperation in hopes

that this matter would settle. Due to the complex nature of the settlement negotiations, however,

Olympia had no choice but to request additional time to respond to the Complaint, which the Court

also granted. (See June 25, 2021, Mot. for Ext.)

   While Olympia diligently worked to resolve the underlying issues via settlement, Natural

Essentials filed a notice of removal in the Southern District of New York, which removed the

identical action pending in the Supreme Court of the State of New York, County of Putman, to the

Southern District of New York. (See Ex. B.) In the Notice of Removal, Natural Essentials

asserts that the Putnam County action should be removed given that venue in the Southern

District of New York is proper pursuant to 28 U.S.C. § 1441(a). (See id.) Along with the

Notice of Removal, Natural Essentials also filed a civil cover sheet, which shows on its face

that Natural Essentials certified the Southern District of New York as the proper venue. (See

Ex. C.)

   In other words, Natural Essentials admitted on two separate occasions that the Southern

District of New York is an appropriate venue for resolution of the underlying issues. Olympia

now respectfully submits that the Court should transfer this action to the Southern District of New

York so that it may be consolidated with the identical action that is currently being litigated there

at Natural Essentials’ request.




                                                   2
       Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 5 of 27. PageID #: 138




 II.    DISCUSSION

    A transfer of this case to the Southern District of New York is proper pursuant to 28 U.S.C. §

1404(a). “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought.”

28 U.S.C. § 1404(a). “Congress has granted district courts this discretionary power in order to

prevent the waste of time, energy, and money and to protect litigants, witnesses, and the public

against unnecessary inconvenience and expense.” Schindewolf v. Seymour Constr., Inc., No. 5:10-

CV-00204, 2010 U.S. Dist. LEXIS 56694, at *17 (N.D. Ohio June 3, 2010) (citing Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964)) (internal quotations omitted).

    The text of 28 U.S.C. § 1404(a) makes it clear that the threshold inquiry for the Court in

considering a 28 U.S.C. § 1404(a) transfer is whether the case “might have been brought” in the

transferee court. Worthington Metal Fabricators, LLC v. Burgess Steel Fabricators, LLC, No.

5:13CV2230, 2014 U.S. Dist. LEXIS 135225, at *12 (N.D. Ohio Sept. 24, 2014). “If so, the Court

must ‘weigh in the balance a number of case-specific factors’ in determining whether a transfer

would promote justice and convenience.” Schindewolf v. Seymour Constr., Inc., 2010 U.S. Dist.

LEXIS 56694, at *17 (citing Stewart Org., Inc. v. Ricoh Corp.., 487 U.S. 22, 29, 108 S. Ct. 2239,

101 L. Ed. 2d 22 (1988)).

    The Northern District of Ohio has explained the analysis as follows:
        District courts vary in their enumeration of the specific factors to consider when
        ruling on a motion to transfer pursuant to § 1404(a), but such factors can include:
        (1) the plaintiff’s choice of forum, (2) the residence of the parties, (3) the nature of
        the suit, (4) the place where events took place, (5) the possibility of inspecting the
        premises, (6) the ease of access to sources of proof, (7) the location of material
        witnesses, (8) the availability of compulsory processes for the attendance of those
        witnesses, (9) other problems that may contribute to litigation expenses, (10) the
        local interest in deciding the controversy locally, (11) the burden of jury duty on
        the community, and (12) the congestion of court dockets. From this variation, it is
        clear that there is no definitive list of private and public factors in the 1404(a)
        calculus. Courts need not discuss every factor that may influence the balance of

                                                   3
     Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 6 of 27. PageID #: 139




       conveniences and the interest of justice, but rather should focus their analysis on
       those factors that are particularly relevant to a given transfer determination.
Sanshuck v. Guzman, No. 1:13CV1359, 2014 U.S. Dist. LEXIS 35242, at *6-7 (N.D. Ohio Mar.

18, 2014) (citing Schindewolf v. Seymour Constr., Inc., 2010 U.S. Dist. LEXIS 56694, at *18-19).

   Accordingly, Courts interpreting 28 U.S.C. § 1404(a) must engage in a two-step analysis and

determine: (1) whether the action might have been brought in the proposed transferee court; and

(2) whether considering all relevant factors, the balance of convenience and the interest of justice

favor transfer. Campbell Soup Supply Co., LLC v. Direct Contact, LLC, No. 5:18-cv-942, 2018

U.S. Dist. LEXIS 202355, at *6 (N.D. Ohio Nov. 29, 2018).

       A. Venue is Proper in the Southern District of New York Since Natural Essentials
          Acknowledged That Fact.
   Natural Essentials’ actions establish that the Southern District of New York is an appropriate

venue for this matter. Olympia initially brought suit against Natural Essentials on April 9, 2021

in the Supreme Court of the State of New York, County of Putman, for wrongfully repudiating the

purchase order at issue. (See Olympia Sports Company, Inc., Natural Essentials Inc., No. 7:21-

cv-04279) Relying on an identical set of facts, Natural Essentials subsequently filed suit in the

Northern District of Ohio on April 19, 2021. (See Compl.)

   While Olympia diligently worked to resolve the underlying issues, Natural Essentials filed a

notice of removal in the Southern District of New York, which removed the identical action

pending in the Supreme Court of the State of New York, County of Putman, to the Southern

District of New York. In the Notice of Removal, Natural Essentials states specifically that there

were appropriate grounds for removal because venue in the Southern District of New York

is proper under 28 U.S.C. § 1441(a). (See Ex. B.) In addition, Natural Essentials completed a

civil cover sheet, which accompanied the Notice of Removal. (See Ex. C.) In the Civil Cover




                                                 4
      Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 7 of 27. PageID #: 140




Sheet, Natural Essentials expressly certified that venue was proper in Southern District of

New York.1 (See id.)

    Based on the foregoing, there is no dispute that this action might have been brought in the

Southern District of New York given that Natural Essentials has already identified the Southern

District of New York as an appropriate venue. See Suarez Corp. Indus. v. McGraw, 71 F. Supp.

2d 769, 779 (N.D. Ohio 1999) (finding that objection to venue was waived through the defendant’s

notice of removal).

         B. Transfer to the Southern District of New York is Convenient and Serves the
            Interest of Justice.

    Based on the considerations set forth in Sanshuck v. Guzman, a transfer to the Southern District

of New York is justified for the convenience of the parties and witnesses and is in the interest of

justice under 28 U.S.C. § 1404(a). Sanshuck v. Guzman, 2014 U.S. Dist. LEXIS 35242, at *6-7.

                  a. Natural Essentials’ Choice of Forum

    Natural Essentials identified the Southern District of New York as it choice of forum when it

certified the Southern District of New York as the proper forum for resolution of the underlying

issues. (See Exs. B & C.) As previously stated, this matter involves two identical actions in distinct

federal venues: the Northern District of Ohio and the Southern District of New York. Natural

Essentials admitted multiple times that the Southern District of New York is an appropriate venue.

In particular, Natural Essentials removed the duplicate action in Putnam County, New York to the

Southern District of New York, and certified the Southern District of New York as the proper

venue for the duplicate matter. (See id.)




1
  The relevant language from the Civil Cover Sheet is as follows: “I hereby certify that this case should be assigned
to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 . . . THIS ACTION
SHOULD BE ASSIGNED TO: . . . WHITE PLAINS.” The White Plains Courthouse is a seat of the Southern District
of New York.

                                                         5
        Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 8 of 27. PageID #: 141




    Based on the foregoing, there is no dispute that Natural Essentials selected the Southern

District of New York as its choice of forum. Transfer to the Southern District of New York is also

supported by the fact the action currently pending in that court was filed first. 2

                  b. Convenience of the Witnesses

    “The convenience of witnesses is said to be a primary, if not the most important, factor in

passing on a motion to transfer under §1404(a).” Worthington Metal Fabricators, LLC v. Burgess

Steel Fabricators, LLC, 2014 U.S. Dist. LEXIS 135225, at *16 (citing Midwest Motor Supply Co.,

Inc. v. Kimball, 761 F.Supp. 1316, 1319 (S.D. Ohio 1991)) (internal quotations omitted). Given

that this matter centers on a purchase order, which remains unfulfilled due to circumstances beyond

Olympia’s control, the claims in this matter will necessarily rely upon the testimony from

employees and agents within Olympia’s corporate structure. Such testimony will detail how

Olympia’s efforts to satisfy the purchase order were obstructed by events beyond Olympia’s

control. Transferring the case to New York will undoubtedly provide easier access to witnesses,

including Roger Heumann, Olympia’s President, and Jeff Lee, Olympia’s Sales Manager. (See

Aff. of Roger Heumann, Ex. D.) The same is true for relevant non-party witnesses like Barry

Shain, and Maryanne Cristelli (Bartnik), both of whom are independent sales contractors with


    2
       Cases supporting the first-filed jurisdiction as the appropriate choice of forum are legion. Silver Knight Sales
& Mktg., Ltd., No. 2:06-cv-123, 2006 U.S. Dist. LEXIS 80909, at *12 (S.D. Ohio Nov. 6, 2006) (observing that, “the
fact that a related action is pending in the proposed transferee district is an important consideration that can override
plaintiff’s choice of forum because the second action will promote judicial economy and avoid the possibility of
inconsistent results”); see also Romine v. Compuserve Corp., 160 F.3d 337, 339 (6th Cir. 1998) (quoting the Supreme
Court in Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976) for the proposition that,
“despite the ‘virtually unflagging obligation of the federal courts to exercise the jurisdiction given them,’
considerations of judicial economy and federal-state comity may justify abstention in situations involving the
contemporaneous exercise of jurisdiction by state and federal courts”); see also Manuel v. Convergys Corp., 430 F.3d
1132, 1135 (11th Cir. 2005) (noting that, “[w]here two actions, involving overlapping issues, and parties are pending
in two federal courts, there is a strong presumption across the federal circuits that favors the forum of the first-filed
suit under the first-filed rule”); see also United States Fire Ins. Co. v. Goodyear Tire & Rubber Co., 920 F.2d 487,
488 (8th Cir. 1990) (describing the first-filed rule as “well-established”); see also Church of Scientology of Cal. v.
United States Dep’t of Defense, 611 F.2d 738, 750 (9th Cir. 1979) (noting that the first-filed rule “should not be
disregarded lightly”).


                                                           6
     Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 9 of 27. PageID #: 142




knowledge of the underlying events. (See id.) All of these witnesses are located in New York or

the surrounding metro area—none are located in Ohio. (See id.)

   In addition, all of the shipping for the goods at issue was coordinated out of New York, and

the goods which were delivered also passed through New York for inspection. As such, the cost

and expense of discovery, depositions, and compelling witnesses to appear for proceedings would

be greatly reduced by transferring this case to New York for consolidation with the duplicate

matter pending there. With the majority of non-party witnesses in New York, the case can proceed

more efficiently and non-party witnesses will not be as inconvenienced to participate in

proceedings. In light of these circumstances, this factor, which is regarded as the most important

factor, weighs heavily in favor of transfer.

               c. Location of Documents

   Here, all of the disputed transactions took place in New York, and the funds at issue were

deposited in New York banks. The documents memorializing these dealings, including all relevant

emails, purchase orders, warehouse receipts, inventory records, shipping orders, invoices,

cancelled checks, and other documents, are located in New York. Therefore, this factor likewise

weighs in favor of transfer.

               d. Relative Financial Strength of the Parties

   The relative financial strength of the parties and their respective abilities to conduct the

litigation in the original forum and the proposed transferee forum are factors relevant to a decision

to transfer. Id. at *15-16. Natural Essentials has sufficient financial strength to conduct this

litigation in the Southern District of New York. The fact that Natural Essentials has the financial

latitude to fund two identical actions in two separate states is evidence of that fact. In the same

vein, Natural Essentials has retained four attorneys to handle the duplicate matter pending in New



                                                 7
       Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 10 of 27. PageID #: 143




York, and Natural Essentials has already made significant efforts to advance that case by removing

it to the Southern District of New York. Accordingly, the Court should find that Natural Essentials

has sufficient financial strength to continue litigation in the Southern District of New York.

               e. Relative Ease of Access to Proof/Practical Problems

   Although Natural Essentials is an Ohio company, the transactions at issue occurred in New

York, and Natural Essentials has already removed the duplicate matter pending there to the

Southern District of New York.          Through these actions, Natural Essentials has already

demonstrated that it is capable of advancing this matter with ease in the Southern District of New

York, which Natural Essentials certified as its choice of forum. In addition, transferring the case

to New York will undoubtedly provide easier access to witnesses, including Roger Heumann, Jeff

Lee, Barry Shain, and Maryanne Cristelli (Bartnik). These individuals are all located in New York

and the surrounding metro area. (See Ex. D.) Like all of the others previously mentioned, this

factor likewise leans in favor of transfer.

III.     CONCLUSION

   The two-step analysis required under 28 U.S.C. § 1404(a) points overwhelmingly to the

appropriateness of transferring this action to the Southern District of New York. Due to Natural

Essentials’ admissions, it is clear that this action might have been brought, and indeed has been

brought, in the Southern District of New York. Furthermore, the circumstances of this case

sufficiently dictate that a transfer to the Southern District of New York is justified for the

convenience of the parties and witnesses and is in the interest of justice under 28 U.S.C. § 1404(a).

   The judicial inefficiencies and potential for inconsistent judicial rulings that exist if these cases

proceed separately in the Northern District of Ohio and Southern District of New York dictate the




                                                  8
      Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 11 of 27. PageID #: 144




need for transfer and consolidation and overwhelm any interest Natural Essentials may have had

in bringing this case in Ohio.

    Accordingly, Olympia respectfully requests that the Court transfer this matter to the Southern

District of New York so that it may be consolidated with the duplicate action that is currently

pending there.3

                                                                  Respectfully submitted,

                                                                   s/ Richard D. Schuster
                                                                  Richard D. Schuster, Trial Attorney
                                                                  (0022813)
                                                                  VORYS, SATER, SEYMOUR & PEASE
                                                                  LLP
                                                                  52 East Gay Street
                                                                  Columbus, OH 43215
                                                                  Tel: (614) 464-5475
                                                                  Fax: (614) 719-4955
                                                                  rdschuster@vorys.com

                                                                  Counsel for Defendant




3
  If the Court denies Olympia’s Motion to Transfer, Olympia intends to file a motion for judgment on the pleadings
for lack of personal jurisdiction, as well as improper venue based on the first-to-file rule. Olympia has expressly
reserved the affirmative defenses of personal jurisdiction and improper venue in its Answer. In the same vein,
Olympia believes that Natural Essential’s allegations fail to make the prima facie showing necessary to establish that
personal jurisdiction exists over this matter. See Estate of Thomson v. Toyota Motor Corp. Worldwide, 545 F.3d 357,
360 (6th Cir. 2008). Simply put, the pleading must set forth with reasonable particularity those specific facts that
support jurisdiction. While Natural Essential’s Complaint provides various allegations about the purchase order at
issue, it fails to provide any allegations that could definitively remove the issues of personal jurisdiction or venue from
contention, particularly in light of the first-to-file rule. See Preferred Capital, Inc. v. Assocs. In Urology, 453 F.3d
718, 720 (6th Cir. 2006) (“Dismissal is proper where the facts taken together fail to establish a prima facie case for
personal jurisdiction.”).

                                                            9
    Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 12 of 27. PageID #: 145




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been served upon all

parties via the court’s electronic filing system on this 12th day of July, 2021. Additionally, the

undersigned has also served a copy by regular US mail to Plaintiff’s counsel at:


                                   James E. von der Heydt
                                        Laura E. Kogan
                                         Yelena Boxer
                            Benesch, Friedlander, Coplan & Aronoff
                                200 Public Square, Suite 2300
                                     Cleveland, OH 44114




                                             s/ Richard D. Schuster
                                             Richard D. Schuster, Trial Attorney
                                             (0022813)

                                             Counsel for Defendant




                                                1
Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 13 of 27. PageID #: 146
FILED: PUTNAM COUNTY CLERK 04/09/2021 02:40 PM                                                   INDEX NO. 500508/2021
              Case:
NYSCEF DOC. NO. 1   5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 14 of 27. RECEIVED
                                                                          PageID #:NYSCEF:
                                                                                    147    04/09/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF PUTNAM


           OLYMPIA SPORTS COMPANY, INC.

                                                  Plaintiff(s),           SUMMONS WITH NOTICE

                          -vs-                                            Index No.:
                                                                          Date Index No. Purchased: _____
           NATURAL ESSENTIALS, INC.
                                                                          Plaintiff designates Putnam
                                                  Defendant(s)            County as the Place of Trial.
                                                                          The basis of venue is Plaintiff’s
                                                                          primary place of business.


          To the Person(s) Named as Defendant(s) Above:

         PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to appear in this action by
         serving a notice of appearance on the Plaintiff(s) at the address set forth below within 20 days after
         the service of this Summons (not counting the day of service itself), or within 30 days after service
         is complete if the summons is not delivered personally to you within the State of New York.

                  YOU ARE HEREBY NOTIFIED THAT should you fail to answer or appear, a judgment
          will be entered against you by default for the relief demanded below.

          Dated: APRIL 9, 2021

                                                                  Fredric Goodman, Esq.
                                                                  Marin/Goodman, LLP
                                                                  Attorneys for Plaintiff Olympia Sports
                                                                  Company, Inc.
                                                                  500 Mamaroneck Avenue, Suite 102
                                                                  Harrison, NY 10528
                                                                  USA
                                                                  (212) 661-1151

         Address of Plaintiff: 281 Fields Lane, Brewster, NY 10509


         Defendant’s Address: Natural Essentials, Inc., 115 Lena Drive, P.O. Box 573, Aurora, OH 44202




                                                         1 of 3
FILED: PUTNAM COUNTY CLERK 04/09/2021 02:40 PM                                                    INDEX NO. 500508/2021
              Case:
NYSCEF DOC. NO. 1   5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 15 of 27. RECEIVED
                                                                          PageID #:NYSCEF:
                                                                                    148    04/09/2021




         Notice: The nature of this action is a declaratory judgement and money damages. Upon information
         and belief, on behalf of Plaintiff, it is alleged as follows:
          Plaintiff is a supplier of various goods and during the pandemic, undertook efforts to supply
          personal protection equipment (PPE) to buyers. Plaintiff sourced PPE product from international
          manufacturers. Defendant sought to purchase PPE product from plaintiff. Defendant was aware of
          the difficulty in acquiring product given the overwhelming world-wide demand, lack of supply and
          the reliance on manufacturers to ship product as requested. Pursuant to a first purchase order for
          PPE gloves, plaintiff was able to supply defendant with a container of gloves, which did not arrive
          until approximately six weeks after the “Good Through” date on the purchase order as a result of
          the inherent difficulties in fulfilling orders during these difficult times. A second Purchase Order,
          dated October 29, 2020, was entered into with a “Good Through” date of November 28,2020. Like
          the first one, the second Purchase Order did not contain a specific delivery date, given the nature
          of the supply chain. As with the first product delivered by plaintiff, the second product sought by
          defendant was and remains delayed for many reasons including but not limited to the
          manufacturer’s failure to ship product when requested and the shipping crisis at the Suez Canal.
          Defendant has caused their counsel to send a series of letters to plaintiff seeking damages for the
          failure to deliver product despite the fact that defendant was aware that plaintiff did not receive a
          shipment of such product from the manufacturer. Plaintiff alleges that no valid contract exists in
          relation to this second purchase order because there is no delivery date and the “Good Through”
          date on the purchase order has expired. In the event that a contract was created, the plaintiff is
          excused from performance because Plaintiff’s principal purpose was substantially frustrated
          without plaintiff’s fault by the occurrence of an event the non-occurrence of which was a basic
          assumption on which the contract was made, which was clearly understood by both parties at the
          time of contracting. There has been no breach by the Plaintiff. Further, performance, through no
          fault of plaintiff’s own, has been made impracticable by the occurrence of a contingency, the non-
          occurrence of which was a basic assumption of the contract. Thus, Plaintiff’s duties to render
          performance are discharged. In this case, the Plaintiff’s frustration was substantial, and the non-
          occurrence of the frustrating event was a basic assumption on which the contract was made.
          Defendant is well-aware of the nature of the industry and the issues involving the shipping and
          delivery of goods supplied by outside manufacturers. Here, Plaintiff acted in good faith and
          notified the defendant reasonably that delivery would be delayed. Defendant has improperly
          sought to repudiate the purchase order after the order has been placed, thereby causing plaintiff
          substantial money damages to the extent plaintiff is unable to mitigate its losses.

         The relief sought is:

                  Plaintiff seeks to recover damages for defendant’s wrongful repudiation of the contract.
          Defendant acted in bad faith and Plaintiff is entitled to recover for all damages as a result of
          defendant’s willful breach. Plaintiff has the right to withhold or stop delivery on any future orders.
          Due to the breach, Plaintiff is entitled to the difference between the unpaid contract and the market
          price at the time and place of the tender of the goods, plus any incidental damages, less expenses
          saved, which totals approximately $5,000,000 less plaintiff’s ultimate mitigation of damages, if
          any. In this case, since, defendant wrongfully repudiated the contract, Plaintiff is entitled to resell
          and recover damages, recover damages for non-acceptance or recover the price. Plaintiff can




                                                         2 of 3
FILED: PUTNAM COUNTY CLERK 04/09/2021 02:40 PM                                                      INDEX NO. 500508/2021
              Case:
NYSCEF DOC. NO. 1   5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 16 of 27. RECEIVED
                                                                          PageID #:NYSCEF:
                                                                                    149    04/09/2021




          recover for the price of goods if after reasonable efforts to resell them at a reasonable price plaintiff
          is unable to do so or the circumstances reasonably indicate that such efforts will be unavailing. In
          addition, plaintiff seeks a declaration from the court that no contract between plaintiff and
          defendant existed with respect to a delivery date and that if it is determined that a valid and binding
          contract exists, then an order stating that plaintiff has no liability to defendant due to doctrines of
          frustration of purpose, impracticability of performance, and plaintiff’s wrongful repudiation
          among other reasons that the court may deem just and proper.

                 Should Defendant(s) fail to appear herein, judgment will be entered by default for the sum
          of $5,000,000, with interest and the costs of this action.




                                                          3 of 3
Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 17 of 27. PageID #: 150




EXHIBIT B
     Case: 5:21-cv-00823-JRA
            Case 7:21-cv-04279Doc
                                Document
                                  #: 13 Filed:
                                           1 Filed
                                               07/12/21
                                                   05/12/21
                                                        18 of Page
                                                              27. PageID
                                                                   1 of 4 #: 151




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------- x
 OLYMPIA SPORTS COMPANY, INC.                          :
                                                       :
                   Plaintiff                           :
                                                       :   Civil Action No.
 vs.                                                   :
                                                           JUDGE
                                                       :
 NATURAL ESSENTIALS INC.                               :
                                                       :
                   Defendant                           :
                                                       :
 ----------------------------------------------------- x


                                        NOTICE OF REMOVAL

        Defendant Natural Essentials Inc. (“Natural Essentials”) gives notice pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446 that this cause is hereby removed from the Supreme Court of the State

of New York, County of Putnam, to the United States District Court for the Southern District of

New York. As grounds for this removal, Natural Essentials represents:

        1.       On April 9, 2021, Plaintiff Olympia Sports Company, Inc. (“Olympia”)

commenced an action against Natural Essentials in the Supreme Court of the State of New York,

County of Putnam, styled Olympia Sports Company, Inc. vs. Natural Essentials, Inc., Index No.

500508/2021 (the “Supreme Court Action”). A true and correct copy of the Summons with Notice

filed in the Supreme Court Action is attached to this Notice of Removal as Exhibit A.

        2.       On April 22, 2021, Natural Essentials was served with the Summons with Notice

in the Supreme Court Action. See Exhibit B.

        3.       Prior to filing this Notice of Removal, Natural Essentials made no answer or

pleading in the Supreme Court Action. This Notice of Removal is filed in the United States District

Court for the Southern District of New York, within thirty days of the initial pleading setting forth
     Case: 5:21-cv-00823-JRA
            Case 7:21-cv-04279Doc
                                Document
                                  #: 13 Filed:
                                           1 Filed
                                               07/12/21
                                                   05/12/21
                                                        19 of Page
                                                              27. PageID
                                                                   2 of 4 #: 152




the claims for relief upon which the Supreme Court Action was based.1 This Notice of Removal is

therefore timely, as it is filed within thirty days of Natural Essentials’ receipt of the Summons with

Notice by service. See 28 U.S.C. § 1446(b).

        4.      Venue for this Notice of Removal is proper in this Court under 28 U.S.C. § 1441(a)

because the Supreme Court of the State of New York, County of Putnam, is within this Court’s

district and division. See 28 U.S.C. § 1441(a). Therefore, the Supreme Court Action is properly

removable to this Court. See 28 U.S.C. § 112(b) (stating that the Southern District of New York

includes Putnam County).

        5.      Olympia’s Summons with Notice alleges that Natural Essentials wrongfully

repudiated the contract between the parties. Olympia seeks $5,000,000 in damages. In addition to

its damages, Olympia seeks a declaration to clarify that no valid contract existed between the

parties. See Exhibit A.

        6.      Removal of Olympia’s claims to this Court is proper under 28 U.S.C. § 1441(a)

because this Court has diversity jurisdiction. Natural Essentials is an Ohio corporation with its

principal place of business in Ohio. Olympia is a Delaware corporation with its principal place of

business in New York. Because Olympia and Natural Essentials are citizens of different states,

within the meaning of 28 U.S.C. § 1332, and the amount in controversy exceeds $75,000 exclusive

of interests and costs, the diversity of jurisdiction requirement is satisfied.

        7.      Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

has or will timely be filed with the Supreme Court of the State of New York, County of Putnam,

and a written notice of this removal has been served on Olympia.




1
 A “summons with notice [is] an ‘initial pleading’ for purposes of 28 U.S.C. § 1446.” Jones
Chems., Inc. v. Distribution Architects Int’l, Inc., 786 F. Supp. 310, 312-13 (W.D.N.Y. 1992).
                                                   2
    Case: 5:21-cv-00823-JRA
           Case 7:21-cv-04279Doc
                               Document
                                 #: 13 Filed:
                                          1 Filed
                                              07/12/21
                                                  05/12/21
                                                       20 of Page
                                                             27. PageID
                                                                  3 of 4 #: 153




       8.     Natural Essentials reserves the right to amend or supplement this Notice of

Removal.

       9.     Natural Essentials reserves all defenses, including but not limited to, those under

Rule 12(b) of the Federal Rules of Civil Procedure and does not waive such defenses by the filing

of this Notice of Removal.

       WHEREFORE, Natural Essentials respectfully requests that the Supreme Court Action

be removed to this Court.

 Dated:     May 12, 2021                       Respectfully submitted,
            New York, New York
                                               /s/ Daniel M. Meier
                                               DANIEL M. MEIER (DM-0328)
                                               BENESCH, FRIEDLANDER, COPLAN &
                                               ARONOFF LLP
                                               39 Broadway, 25th Floor
                                               New York, NY 10006-3039
                                               Telephone: 646.798.8901
                                               Facsimile: 646.798.8902
                                               Email:       dmeier@beneschlaw.com

                                               Yelena Boxer (Ohio No. 0071379)
                                               (Pro Hac Vice Forthcoming)
                                               James E. von der Heydt (Ohio No. 0090920)
                                               (Pro Hac Vice Forthcoming)
                                               Laura E. Kogan (Ohio No.0087453)
                                               (Pro Hac Vice Forthcoming)
                                               BENESCH, FRIEDLANDER, COPLAN
                                                 & ARONOFF LLP
                                               200 Public Square, Suite 2300
                                               Cleveland, Ohio 44114-2378
                                               Telephone: 216.363.4500
                                               Facsimile: 216.363.4588
                                               Emails:     yboxer@beneschlaw.com
                                                           jvonderHeydt@beneschlaw.com
                                                           lkogan@beneschlaw.com

                                               Attorneys for Defendant Natural Essentials Inc.




                                               3
     Case: 5:21-cv-00823-JRA
            Case 7:21-cv-04279Doc
                                Document
                                  #: 13 Filed:
                                           1 Filed
                                               07/12/21
                                                   05/12/21
                                                        21 of Page
                                                              27. PageID
                                                                   4 of 4 #: 154




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 12, 2021, a copy of the foregoing Notice of Removal was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.

                                               /s/ Daniel M. Meier
                                               DANIEL M. MEIER (DM-0328)
                                               Attorney for Defendant Natural Essentials Inc.




                                                  4
14458036 v1
Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 22 of 27. PageID #: 155




EXHIBIT C
JS 44C/SDNY           Case: 5:21-cv-00823-JRA
                             Case 7:21-cv-04279Doc
                                                 Document
                                                   #: 13 COVER
                                                   CIVIL  Filed:
                                                             2 Filed
                                                                 07/12/21
                                                                     05/12/21
                                                                 SHEET    23 of Page
                                                                                27. PageID
                                                                                     1 of 2 #: 156
REV.
10/01/2020                The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                          other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                          United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                     DEFENDANTS
Olympia Sports Company, Inc.                                                                   Natural Essentials Inc.


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                            ATTORNEYS (IF KNOWN)
Fredric Goodman, Marin/Goodman, LLP, 500 Mamaroneck Avenue, Suite                              Daniel M. Meier (DM-0328), Benesch, Friedlander, Coplan & Aronoff LLP,
102, Harrison, NY 10528, (212) 661-1151                                                        39 Broadway, 25th Floor, New York, NY 10006, (646) 798-8901
                                                                                               Email: dmeier@beneschlaw.com
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                           (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

This is an action for breach of contract and declaratory relief filed pursuant to 28 U.S.C. § 1332(a)(1).

                                                                                                                                                         Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No                             ✔   Yes

If yes, was this case Vol.           Invol.      Dismissed. No             Yes        If yes, give date _______________________ & Case No. ______________________

IS THIS AN INTERNATIONAL ARBITRATION CASE?               No       ✖        Yes

(PLACE AN [x] IN ONE BOX ONLY)                                           NATURE OF SUIT
                                  TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                          PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                      OTHER STATUTES
                                                                  [ ] 367 HEALTHCARE/
                                                                  PHARMACEUTICAL PERSONAL                                                                      [ ] 375 FALSE CLAIMS
[   ] 110       INSURANCE         [ ] 310 AIRPLANE                                             [ ] 625 DRUG RELATED            [ ] 422 APPEAL
[   ] 120       MARINE            [ ] 315 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY                                              28 USC 158             [ ] 376 QUI TAM
                                                                                                SEIZURE OF PROPERTY
[   ] 130       MILLER ACT                 LIABILITY              [ ] 365 PERSONAL INJURY             21 USC 881               [ ] 423 WITHDRAWAL              [ ] 400 STATE
[   ] 140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY                                            28 USC 157                      REAPPORTIONMENT
                                                                                               [ ] 690 OTHER
                INSTRUMENT                 SLANDER                [ ] 368 ASBESTOS PERSONAL                                                                    [ ] 410 ANTITRUST
[ ] 150         RECOVERY OF       [ ] 330 FEDERAL                          INJURY PRODUCT                                                                      [ ] 430 BANKS & BANKING
                OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                 [ ] 450 COMMERCE
                ENFORCEMENT                LIABILITY                                                                                                           [ ] 460 DEPORTATION
                OF JUDGMENT       [ ] 340 MARINE                  PERSONAL PROPERTY            [ ] 820 COPYRIGHTS     [ ] 880 DEFEND TRADE SECRETS ACT         [ ] 470 RACKETEER INFLU-
[ ] 151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                       [ ] 830 PATENT                                                           ENCED & CORRUPT
[ ] 152         RECOVERY OF                LIABILITY              [ ] 370 OTHER FRAUD                                                                                   ORGANIZATION ACT
                                                                                               [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION
                DEFAULTED         [ ] 350 MOTOR VEHICLE           [ ] 371 TRUTH IN LENDING                                                                              (RICO)
                STUDENT LOANS     [ ] 355 MOTOR VEHICLE                                        [ ] 840 TRADEMARK                                               [ ] 480 CONSUMER CREDIT
                (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY
[ ] 153         RECOVERY OF                                                                                                                                    [ ] 485 TELEPHONE CONSUMER
                                  [ ] 360 OTHER PERSONAL
                OVERPAYMENT                INJURY                 [ ] 380 OTHER PERSONAL       LABOR                           [   ] 861 HIA (1395ff)                  PROTECTION ACT
                OF VETERAN'S       [ ] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [   ] 862 BLACK LUNG (923)
                BENEFITS                   MED MALPRACTICE        [ ] 385 PROPERTY DAMAGE      [ ] 710 FAIR LABOR              [   ] 863 DIWC/DIWW (405(g))    [ ] 490 CABLE/SATELLITE TV
[ ] 160         STOCKHOLDERS                                               PRODUCT LIABILITY             STANDARDS ACT         [   ] 864 SSID TITLE XVI        [ ] 850 SECURITIES/
                SUITS                                                                          [ ] 720 LABOR/MGMT              [   ] 865 RSI (405(g))                   COMMODITIES/
[✖] 190         OTHER                                             PRISONER PETITIONS                     RELATIONS                                                      EXCHANGE
                CONTRACT                                          [ ] 463 ALIEN DETAINEE       [ ] 740 RAILWAY LABOR ACT                                       [ ] 890 OTHER STATUTORY
[ ] 195         CONTRACT                                          [ ] 510 MOTIONS TO           [ ] 751 FAMILY MEDICAL          FEDERAL TAX SUITS
                                                                                                                                                                        ACTIONS
                PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
                LIABILITY                                                  28 USC 2255                                      [ ] 870 TAXES (U.S. Plaintiff or   [ ] 891 AGRICULTURAL ACTS
[ ] 196     FRANCHISE             CIVIL RIGHTS                    [ ] 530 HABEAS CORPUS        [ ] 790 OTHER LABOR                   Defendant)                [ ] 893 ENVIRONMENTAL
                                                                  [ ] 535 DEATH PENALTY                 LITIGATION          [ ] 871 IRS-THIRD PARTY                     MATTERS
                                                                  [ ] 540 MANDAMUS & OTHER     [ ] 791 EMPL RET INC                  26 USC 7609               [ ] 895 FREEDOM OF
                                  [ ] 440 OTHER CIVIL RIGHTS
                                                                                                        SECURITY ACT (ERISA)                                            INFORMATION ACT
                                          (Non-Prisoner)
REAL PROPERTY                                                                                                                                                  [ ] 896 ARBITRATION
                                  [ ] 441 VOTING                                               IMMIGRATION                                                     [ ] 899 ADMINISTRATIVE
[ ] 210        LAND               [ ] 442 EMPLOYMENT              PRISONER CIVIL RIGHTS
               CONDEMNATION       [ ] 443 HOUSING/                                          [ ] 462 NATURALIZATION                                                PROCEDURE ACT/REVIEW OR
[ ] 220        FORECLOSURE                  ACCOMMODATIONS        [ ] 550 CIVIL RIGHTS               APPLICATION                                                  APPEAL OF AGENCY DECISION
[ ] 230        RENT LEASE &       [ ] 445 AMERICANS WITH          [ ] 555 PRISON CONDITION  [ ] 465 OTHER IMMIGRATION                                           [ ] 950 CONSTITUTIONALITY OF
               EJECTMENT                    DISABILITIES -        [ ] 560 CIVIL DETAINEE             ACTIONS
                                            EMPLOYMENT                                                                                                          STATE STATUTES
[ ] 240        TORTS TO LAND                                         CONDITIONS OF CONFINEMENT
[ ] 245        TORT PRODUCT        [ ] 446 AMERICANS WITH
               LIABILITY                    DISABILITIES -OTHER
[ ] 290        ALL OTHER            [ ] 448 EDUCATION
               REAL PROPERTY




            Check if demanded in complaint:
                                                                           DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
            CHECK IF THIS IS A CLASS ACTION                                AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
            UNDER F.R.C.P. 23                                              IF SO, STATE:
        5,000,000
DEMAND $______________ OTHER ______________ JUDGE _________________________________ DOCKET NUMBER_________________

Check YES only if demanded in complaint
JURY DEMAND:                 YES      ✖ NO                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                    Case: 5:21-cv-00823-JRA
                           Case 7:21-cv-04279Doc
                                               Document
                                                 #: 13 Filed:
                                                          2 Filed
                                                              07/12/21
                                                                  05/12/21
                                                                       24 of Page
                                                                             27. PageID
                                                                                  2 of 2 #: 157
(PLACE AN x IN ONE BOX ONLY)                                                     ORIGIN
                                                                                                                                      Multidistrict               Appeal to District
   1   Original        ✖   2 Removed from                 3   Remanded       4 Reinstated or             5 Transferred from       6   Litigation
                                                                                                                                                              7   Judge from
       Proceeding            State Court                      from             Reopened                      (Specify District)
                                                                                                                                      (Transferred)               Magistrate Judge
                                                              Appellate
                           a.   all parties represented       Court
                                                                                                                                  8 Multidistrict Litigation (Direct File)
                           b.   At least one party
                                is pro se.
(PLACE AN x IN ONE BOX ONLY)                                           BASIS OF JURISDICTION                                               IF DIVERSITY, INDICATE
   1   U.S. PLAINTIFF           2   U.S. DEFENDANT              3   FEDERAL QUESTION   ✖ 4 DIVERSITY                                       CITIZENSHIP BELOW.
                                                                    (U.S. NOT A PARTY)

                                    CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [X] in one box for Plaintiff and one box for Defendant)

                                PTF    DEF                                                     PTF DEF                                                              PTF      DEF
CITIZEN OF THIS STATE           [ ]1   [ ]1       CITIZEN OR SUBJECT OF A                      [ ]3[ ]3            INCORPORATED and PRINCIPAL PLACE                 [ ]5     [✖] 5
                                                   FOREIGN COUNTRY                                                 OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE        [ ]2   [ ]2       INCORPORATED or PRINCIPAL PLACE              [✖] 4 [ ] 4         FOREIGN NATION                                  [ ]6      [ ]6
                                                   OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
281 Fields Lane, Brewster, New York 10509
Putnam County, New York




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
115 Lena Drive, Aurora, Ohio 44202
Portage County, Ohio




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                      COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:     THIS ACTION SHOULD BE ASSIGNED TO:                                  ✖     WHITE PLAINS                              MANHATTAN
                        /s/ Daniel M. Meier
DATE 05/12/2021                                                                                          ADMITTED TO PRACTICE IN THIS DISTRICT
                                SIGNATURE OF ATTORNEY OF RECORD                                          [ ] NO
                                                                                                         [✖] YES (DATE ADMITTED Mo.March
                                                                                                                                     _______ Yr. 2007
                                                                                                                                                 _______)
RECEIPT #                                                                                                Attorney Bar Code # DM-0328


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _________________________________________________________ is so Designated.

Ruby J. Krajick, Clerk of Court by _____________ Deputy Clerk, DATED _____________________.

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 25 of 27. PageID #: 158




   EXHIBIT D
   Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 26 of 27. PageID #: 159




                      UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF OHIO
                                                      )
 NATURAL ESSENTIALS INC.                              )
                                                      )   Case No. 5:21-cv-00823
                Plaintiff,                            )
           V.                                         )
                                                      )   Judge John R. Adams
 OLYMPIA SPORTS COMPANY, INC.                         )
                                                      )
                Defendant.                            )
                                                      )


                             AFFIDAVIT OF ROGER HEUMANN

    I, Roger Heumann, being first duly sworn on oath, depose and say:

    1. lam over eighteen years of age and am competent to testify with respect to the following

matters.

   2. I am capable of making this affidavit and make the following statements based on my

personal knowledge.

   3. lam the President of Olympia Sports Company, Inc. (“Olympia”).

   4. In connection with the above-referenced action, several Olympia employees, as well as

independent contractors, were involved in executing the purchase order and have knowledge of

the underlying facts at issue, including Jeff Lee who works for Olympia as a Sales Manager, as

well as Barry Shain and Maryann Cristelli (Bartnik) who work for Olympia as independent

contractors.

   5. Jeff Lee, Barry Shain and Maryann Cristelli (Bartnik) have relevant knowledge of the

underlying facts, including the transaction history for the purchase order, the efforts that Olympia

took to secure delivery of the goods at issue, as well as the many circumstances beyond Olympia’s

control that obstructed fulfillment of the purchase order.


                                                  1
                        Case: 5:21-cv-00823-JRA Doc #: 13 Filed: 07/12/21 27 of 27. PageID #: 160




                          6. Myself, Jeff Lee, Barry Shain and Maryann Cristelli (Bartnik) work in the State of New

                   York in New York City and the surrounding metro area.



                   FURTHER AFFIANT SAYETH NAUGHT:


                                                                                           07/12/2021
                                                                Tlirtjer iteiiMam.         03:54 PM EOT

                                                              Roger Heumann, President of Olympia Sports Company, Inc.




                         The foregoing instrument was sworn to and subscribed before me this 12th day of July, 2021

                  by Roger Heumann. This is a jurat certificate; an oath or affirmation was administered to the

                  signer with regard to this notarial act.


                                                                                         07/12/2021
                                                              CA/UStop^e/i jyi. 'E&tuv   03:55 PM EOT


                    • CHRISTOPHER M BUNN                      Christopher M. Blinn, Online Notary Public
                  IJ Notary Puhl^i. Slate of ONo
                  ' } MyComirtssooEjpres:
         Ti',
                   /     October 30,2025

          At

Online Notary Public. This notarial act involved the use of   My Commission expires:
online audio/video communication technology.




                                                                                     2
